                Case 1:19-cv-08332-PKC Document 21 Filed 11/12/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
   HAMY ANTHONY HAI


                                    Plaintiff(s),
                                                                        -19     - - (PKC)
                                                                              CV 8332

                  - against -
      FIRST DATA CORPORATION and
      FISERV, INC.
                                                                   CIVIL CASE MANAGEMENT PLAN
                                    Defendant(s).                    AND SCHEDULING ORDER

---------------------------------------------------------------x

     The parties have conferred as required by Rule 26(f)(l), Fed. R. Civ. P. This Civil Case
Management Plan (the "Plan") i~ submitted by the parties in accordance with Rule 26(f)(3), Fed. R. Civ. P.


 1.      All parties [consent _/do not consent_:_] to conducting all further proceedings before a Magistrate
         Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to withhold consent
         without adverse substantive consequences. [If all parties consent, the remaining paragraphs need not
         be completed.]

 2.       This case [is ~/is not_] to be tried to a jury.

 3.       Amended pleadings may not be filed and additional parties may not be joined except with leave ofthe
          Court. Any motion to amend or to join additional parties shall be filed within 150 days from the date
          of this Order. [Absent exceptional circumstances, thirty (30) days.]

 4.       Initial disclosures, pursuant to Rules 26(a)(l), Fed. R. Civ. P., shall be served not later than
          ~ days from the date of this Order. [Absent exceptional circumstances, fourteen (14) days.]

 5.       All fact discovery shall be completed no later than March 3, 2020         • [A period not to
          exceed 120 days, unless the Court finds that the case presents unique complexities or other
          exceptional circumstances.]

 6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the
          Local Rules of the Southern District of New York. The following interim deadlines may be extended
          by the written consent of all parties without application to the Court, provided that all fact discovery is
          completed by the date set forth in paragraph 5 above:

          a.       Initial requests for production of documents to be served by December 15, 2019
          b.       Interrogatories to be served by December 15, 2019
          c.                                            -=--:----------------------
                   Depositions to be completed by February 1, 2020
          d.
                                                   :------:--::----------------
                   Requests to Admit to be served no later than February 1, 2020
                                                                   ----------------·
             Case 1:19-cv-08332-PKC Document 21 Filed 11/12/19 Page 2 of 4

                                                              -2-



7.     a.     All expert discovery shall be completed no later than April 17, 2020           •
              [Absent exceptional circumstances, a date forty-five (45) days from the date in paragraph 5,
              i.e. the completion of all fact discovery.]

       b.      No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion of all fact
               discovery, the parties shall meet and confer on a schedule for expert disclosures, including
               reports, production of underlying documents and depositions, provided that (i) expert report(s)
               of the party with the burden of proof shall be due before those of the opposing party's
               expert(s); and (ii) all expert discovery shall be completed by the date set forth in paragraph
               7(a).

8.     All motions and applications shall be governed by the Court's Individual Practices, including pre-
       motion letter requirements. Pursuant to the authority of Rule 16(c)(2), Fed. R. Civ. P., any motion
       for summary judgment will be deemed untimely unless a request for a pre-motion relating thereto
       is submitted no later than fourteen (14) days after the date set by the Court for the close of
       fact discovery.


9.      All counsel must meet face-to-face for at least one hour to discuss settlement within fourteen (14) days
        after the close of fact discovery.

 10.    a.     Counsel for the parties have discussed an informal exchange of information in aid of an early
               settlement of this case and have agreed upon the following:




        b.      Counsel for the parties have discussed the use of the following alternate dispute resolution
                mechanisms for use in this case: (i) a settlement conference before a Magistrate Judge; (ii)
                participation in the District's Mediation Program; and/or (iii) retention ofa privately retained
                mediator. Counsel for the parties propose the following alternate dispute resolution
                mechanism for this case: Settlement Conference before the Magistrate Judge.

        c.      Counsel for the parties recommend that the alternate dispute resolution mechanism designated
                in paragraph b, be employed at the following point in the case(~. within the next sixty days;
                after the deposition of plaintiff is completed (specify date); after the close of fact discovery)
                The Parties disagree on this item. Plaintiff recommends a settlement conference with the Court within the
                next sixty (60) days; Defendants recommend a settlement conference after the close of fact discovery.


        d.      The use of any alternative dispute resolution mechanism does not stay or modify any date in
                this Order.

 11.    The Final Pretrial Submission Date is thirty (30) days after the close of fact and expert discovery
        (whichever is later). By the Final Pretrial Submission Date, the parties shall submit a Joint Pretrial
        Order prepared in accordance with the undersigned's Individual Practices and Rule 26(a)(3), Fed. R.
        Civ. P. Any motions in limine shall be filed after the close of discovery but sufficiently before the
        Final Pretrial Submission Date to allow all briefing by all parties by the Final Pretrial Submission date;
                 Case 1:19-cv-08332-PKC Document 21 Filed 11/12/19 Page 3 of 4

                                                                     -3-


         the pre-motion letter requirement is waived for any such motion. If this action is to be tried before
         a jury, proposed voir dire, jury instructions and verdict form shall also be filed by the Final
         Pretrial Submission Date. Counsel are required to meet and confer on a joint submission of
         proposed jury instructions and verdict form, noting any points of disagreement in the joint
         submission. Jury instructions may not be submitted after the Final Pretrial Submission Date,
         unless they meet the standard of Rule 5l(a)(2)(A), Fed. R. Civ. P. If the action is to be tried to the
         Court, all "Final Pretrial Submissions (Non-Jury)" described in the Judge's Individual Practices (at
         ,rs) shall be filed by the Final Submission Date with the schedule for each party's submission to be
         agreed upon by the parties.
12.      Counsel for the parties have conferred and their present best estimate of the length of trial is:
         5days


13.      [Other items, including those in Rule 26(f)(3).]




----------------------------------------------------------------------..-----------------------#-,----------------------------------
TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling Order of this
Court in accordance with Rule 16(b), Fed. R. Civ. P.

14.       [Other]




15.       The next Case Management Conference is scheduled for                         l{d l'if 1 J..O ~                  at   /d).:Oo ft1J.
                                                                                                                                       I
             Case 1:19-cv-08332-PKC Document 21 Filed 11/12/19 Page 4 of 4


                                                    -4-


                This ORDER may not be modified or the dates herein extended, except by further Order of
this Court for good cause shown. Any application to modify or extend the dates herein (except as
noted in paragraph 6) shall be made in a written application in accordance with paragraph 1(C) of the
Court's Individual Practices and shall be made no less than five (5) days prior to the expiration of the date
sought to be extended.




                                                                            evin Castel
                                                                  United States District Judge
Dated: New York, New York



         //-/) -)1
